Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on October 22, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-8, 10-20 (re-numbered as 1-19) are allowed.

Claim 9 is previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David V. Sanker, Ph.D. (Reg. # 56,242) on February 4, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

(Currently Amended) A method of preparing data for subsequent analysis, comprising:
at a computer having a display, one or more processors and memory storing one or more programs configured for execution by the one or more processors:
obtaining a data model encoding a first data source as a tree of logical tables, each logical table having its own physical representation and including a respective one or more data fields of the first data source, wherein each edge of the tree connects two logical tables that are related; and
for each of a plurality of data fields included in the logical tables:
	automatically assigning a semantic role to the data field based on a concept obtained from a concept graph, a data type of the data field, and data values of the data field, wherein the concept graph embodies hierarchical inheritance of semantics and a child concept in the concept graph inherits characteristics of a parent concept in the concept graph; 
	determining one or more hierarchies between the data field and other data fields in the first data source based on a respective semantic role of the data field and semantic roles of the other data fields;
validating the data field based on the assigned semantic role and the determined one or more hierarchies;
	displaying, in a user interface on the display, one or more transformations to clean the data field based on the assigned semantic role; and
	in response to detecting a first user input selecting a transformation to transform data values from the data field: 
transforming one or more data values for the data field according to the first user input; and 
updating the logical table according to the transformed data values;
wherein: 
	a first logical table of the logical tables includes a calculated data field based on a calculation that uses a first data field and a second data field; and 
	assigning a semantic role to the calculated data field is further based on a first semantic role corresponding to the first data field and a second semantic role corresponding to the second data field.
(Previously Presented) The method of claim 1, further comprising: 
for each data field included in a logical table, storing the assigned semantic role of the data field to the first data source.
(Previously Presented) The method of claim 1, further comprising: 
generating a second data source based on the first data source; and 
for each data field included in a logical table, storing the assigned semantic role of the data field in the second data source.
(Previously Presented) The method of claim 1, further comprising: 
for each of the plurality of data fields included in logical tables, retrieving, from a second data source, distinct from the first data source, a representative semantic role, wherein assigning the semantic role to the data field is further based on the representative semantic role.
(Previously Presented) The method of claim 4, wherein the first user input is detected from a first user, the method further comprising: 
prior to retrieving the representative semantic role from the second data source, determining whether the first user is authorized to access the second data source.
(Previously Presented) The method of claim 1, further comprising:
displaying, in the user interface, one or more first semantic roles for a first data field; and
in response to detecting a second user input selecting a preferred semantic role from the one or more first semantic roles, assigning the preferred semantic role to the first data field. 
(Previously Presented) The method of claim 6, further comprising:
automatically selecting one or more second semantic roles for a second data field based on the preferred semantic role;
displaying, in the user interface, the one or more second semantic roles for the second data field; and  
in response to detecting a third user input selecting a third semantic role from the one or more second semantic roles, assigning the third semantic role to the second data field.
(Previously Presented) The method of claim 6, further comprising:
training one or more predictive models based on one or more semantically-labeled data sources; and
determining the one or more first semantic roles by inputting a first concept corresponding to a first data field included in a first logical table to the one or more predictive models.
(Canceled) 
(Previously Presented) The method of claim 1, further comprising: 
for each of the plurality of data fields included in logical tables:
determining a default format for the data field, wherein automatically assigning the semantic role to the data field is further based on the default format for the first data field.	
(Previously Presented) The method of claim 1, further comprising: 
for each of the plurality of data fields included in logical tables:
selecting and storing, to the first data source, a default formatting option for displaying the data field based on the assigned semantic role.
(Previously Presented) The method of claim 1, further comprising:
prior to assigning the semantic role to the data field:
	displaying, in the user interface, the concept graph and one or more options to modify the concept graph; and
	in response to detecting a second user input to modify the concept graph, updating the concept graph according to the second user input.
(Previously Presented) The method of claim 1, wherein the semantic role comprises a domain of the data field, and validating the data field comprises determining whether data values for the data field match domain values of the domain, and the method further comprises: 
prior to displaying the one or more transformations, determining the one or more transformations based on domain values for the domain.
(Previously Presented) The method of claim 1, wherein the semantic role is a validation rule used to validate the data field.
(Previously Presented) The method of claim 1, further comprising:
determining a first data field to add to a first logical table based on the first data field having a first concept;
displaying, in the user interface, a recommendation to add the first data field; and
in response to detecting a user input to add the first data field, updating the first logical table to include the first data field.
(Previously Presented) The method of claim 1, further comprising:
determining, based on the concept graph, a second dataset corresponding to a second data source to join with a first dataset corresponding to the first data source;
displaying, in the user interface, a recommendation to join the second dataset with the first dataset; and
in response to detecting a second user input to join the second dataset: 
creating a join between the first dataset and the second dataset; and 
updating the tree of logical tables.
(Previously Presented) The method of claim 1, further comprising:
detecting a change to the first data source; and
in response to detecting the change:
	updating the concept graph according to the change; and 
	for each of the plurality of data fields included in logical tables:
repeating the automatically assigning, determining, validating, displaying, transforming, and updating according to the updated concept graph.
(Previously Presented) The method of claim 17, wherein detecting the change to the first data source is performed at predetermined time intervals.
(Currently Amended) A computer system for preparing data for subsequent analysis, comprising:  
a display;
one or more processors; and
memory; 
wherein the memory stores one or more programs configured for execution by the one or more processors, and the one or more programs comprising instructions for:
obtaining a data model encoding a first data source as a tree of logical tables, each logical table having its own physical representation and including a respective one or more data fields of the first data source, wherein each edge of the tree connects two logical tables that are related; and
for each of a plurality of data fields included in the logical tables:
	automatically assigning a semantic role to the data field based on a concept obtained from a concept graph, a data type of the data field, and data values of the data field, wherein the concept graph embodies hierarchical inheritance of semantics and a child concept in the concept graph inherits characteristics of a parent concept in the concept graph; 
	determining one or more hierarchies between the data field and other data fields in the first data source based on a respective semantic role of the data field and semantic roles of the other data fields;
validating the data field based on the assigned semantic role and the determined one or more hierarchies;
	displaying, in a user interface on the display, one or more transformations to clean the data field based on the assigned semantic role; and
	in response to detecting a first user input selecting a transformation to transform data values from the data field: 
transforming one or more data values for the data field according to the first user input; and 
updating the logical table according to the transformed data values;
wherein: 
	a first logical table of the logical tables includes a calculated data field based on a calculation that uses a first data field and a second data field; and 
	assigning a semantic role to the calculated data field is further based on a first semantic role corresponding to the first data field and a second semantic role corresponding to the second data field.
(Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having a display, one or more processors, and memory, the one or more programs comprising instructions for: 
obtaining a data model encoding a first data source as a tree of logical tables, each logical table having its own physical representation and including a respective one or more data fields of the first data source, wherein each edge of the tree connects two logical tables that are related; and
for each of a plurality of data fields included in the logical tables:
	automatically assigning a semantic role to the data field based on a concept obtained from a concept graph, a data type of the data field, and data values of the data field, wherein the concept graph embodies hierarchical inheritance of semantics and a child concept in the concept graph inherits characteristics of a parent concept in the concept graph; 
	determining one or more hierarchies between the data field and other data fields in the first data source based on a respective semantic role of the data field and semantic roles of the other data fields;
validating the data field based on the assigned semantic role and the determined one or more hierarchies;
	displaying, in a user interface on the display, one or more transformations to clean the data field based on the assigned semantic role; and
	in response to detecting a first user input selecting a transformation to transform data values from the data field: 
transforming one or more data values for the data field according to the first user input; and 
updating the logical table according to the transformed data values;
wherein: 
	a first logical table of the logical tables includes a calculated data field based on a calculation that uses a first data field and a second data field; and 
	assigning a semantic role to the calculated data field is further based on a first semantic role corresponding to the first data field and a second semantic role corresponding to the second data field.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 19, and 20. Particularly the prior art of record fails to teach automatically assigning a semantic role to the data field based on a concept obtained from a concept graph, a data type of the data field, and data values of the data field, wherein the concept graph embodies hierarchical inheritance of semantics and a child concept in the concept graph inherits characteristics of a parent concept in the concept graph; determining one or more hierarchies between the data field and other data fields in the first data source based on a respective semantic role of the data field and semantic roles of the other data fields; validating the data field based on the assigned semantic role and the determined one or more hierarchies; displaying, in a user interface on the display, one or more transformations to clean the data field based on the assigned semantic role; and in response to detecting a first user input selecting a transformation to transform data values from the data field: transforming one or more data values for the data field according to the first user input; and updating the logical table according to the transformed data values; wherein: a first logical table of the logical tables includes a calculated data field based on a calculation that uses a first data field and a second data field; and assigning a semantic role to the calculated data field is further based on a first semantic role corresponding to the first data field and a second semantic role corresponding to the second data field.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-8, 10-18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169